Case: 4:17-cv-00156-PLC Doc. #: 142 Filed: 02/21/20 Page: 1 of 2 PageID #: 2703



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

KAYLA ROBINSON,                             )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )    Case No. 4:17-cv-00156-PLC
                                            )
ANGELA HAWKINS,                             )
                                            )
                      Defendant.            )

                                       STIPULATION

       COMES NOW Plaintiff Kayla Robinson (“Plaintiff”) and Defendant Angela Hawkins

(“Defendant”), by and through undersigned counsel, and, without agreeing to the admissibility of

any of the following documents, stipulate to the foundation of all of the documents that were

previously produced in the above-captioned case, described as follows:

       1.     STLMPD BOARD 1 - 2557

       2.     ROBINSON 1 - 307

       3.     Dispatch Call.m4a



Dated: February 21, 2020                             Respectfully submitted,


DONNER APPLEWHITE                                    ERIC S. SCHMITT

By: /s/ Thomas R. Applewhite                         By: /s/ Robert J. Isaacson
Thomas R. Applewhite, # 64437MO                      Robert J. Isaacson, #38361MO
906 Olive Street, Suite 1110                         Assistant Attorney General
Saint Louis, Missouri 63101                          P.O. Box 861
Phone: (314) 293-3526                                St. Louis, Missouri 63118
Fax:     (888) 785-4461                              Phone:       (314) 340-7861
Email: tom.applewhite@da-lawfirm.com                 Email:       robert.isaacson@ago.mo.gov

Co-Counsel for Plaintiff                             Counsel for Defendant
Case: 4:17-cv-00156-PLC Doc. #: 142 Filed: 02/21/20 Page: 2 of 2 PageID #: 2704



HOLLINGSHEAD & DUDLEY

By: /s/ Jeremy D. Hollingshead
Jeremy D. Hollingshead, #60447MO
Nicholas J. Dudley, # 62860MO
7777 Bonhomme Avenue, Suite 2401
Saint Louis, Missouri 63101
Phone: (314) 925-7627
Fax:     (314) 594-0825
Email: jhollingshead@hdtriallawyers.com
         ndudley@hdtriallawyers.com

Co-Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

        I certify on February 21, 2020 that a true and correct copy of the above and foregoing
document was filed using the Court’s CM/ECF system which will automatically send electronic
notice of filing to all parties of record.

                                                /s/ Thomas R. Applewhite
